IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 01-30876
                        _____________________



     UNITED STATES OF AMERICA


                                     Plaintiff - Appellee

           v.

     WARREN LEE, JR.

                                     Defendant - Appellant

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                         USDC No. 01-CR-146
_________________________________________________________________
                          December 4, 2001
Before KING, Chief Judge, and HIGGINBOTHAM and DAVIS, Circuit
Judges.

PER CURIAM:*

     Defendant-Appellant Warren Lee, Jr. appeals the district

court’s affirmance of the magistrate judge’s pretrial detention

order.   Lee contends that there was insufficient evidence to

detain him under the Bail Reform Act of 1984, 18 U.S.C. §§ 3141

et seq. (2000).   This interlocutory appeal is now before us for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
the second time.   Previously, we remanded the case to the

district court for the limited purpose of clarifying its reasons

for affirming the magistrate judge’s pretrial detention order.

The district court submitted a written response to our remand

order, and on November 19, 2001, we scheduled the case for a

panel hearing.   However, on the same day that we scheduled the

case for a panel hearing, Lee was rearraigned, and he pleaded

guilty to the charge in the indictment.   The district court

accepted Lee’s plea and scheduled his sentencing.   Lee’s

conviction has rendered this appeal of the pretrial detention

order moot.

     We have held that challenges to pretrial detention orders

are rendered moot by a defendant’s conviction (or conviction and

sentence).    United States v. Ramirez, 145 F.3d 345, 356 (5th Cir.

1998); United States v. O’Shaughnessy, 772 F.2d 112, 113 (5th

Cir. 1985).   Lee argues that we should nevertheless consider his

appeal of the district court’s pretrial detention order because

he raises an issue that he claims will also be relevant to the

district court’s determination whether he is entitled to release

pending sentencing (or appeal).   However, whether a defendant

should be released pending trial and whether a defendant should

be released pending sentencing or appeal are distinct inquiries

governed by different provisions of the Bail Reform Act.     See 18

U.S.C. §§ 3142 (“Release or detention of defendant pending

trial”), 3143 (“Release or detention of defendant pending

                                  2
sentence or appeal”); see also Murphy v. Hunt, 455 U.S. 478, 481

n.5 (1982) (noting that a claim for bail pending appeal is “quite

distinct [from a] claim for bail by a presumptively innocent

person awaiting trial”).   Thus, even assuming that Lee is correct

in his assertion that the issue he presents in the instant case

will bear on the district court’s determination whether he should

be released or detained pending sentencing (or appeal), we do not

have such a determination by the district court before us.

     Lee appeals only the district court’s determination that the

magistrate judge properly ordered his pretrial detention.     As we

have noted, once a defendant is convicted (or convicted and

sentenced), “the issues [of pretrial detention and release] are

no longer ‘live,’ and the parties lack a legally cognizable

interest in the outcome,” because “[n]either pretrial detention

nor release on pretrial bail may . . . be ordered.”

O’Shaughnessy, 772 F.2d at 113; see also Murphy, 455 U.S. at 481-

82 (holding that “[the defendant’s] claim to pretrial bail was

moot once he was convicted,” reasoning that “[t]he question was

no longer live because even a favorable decision on it would not

have entitled [the defendant] to bail”).   Thus, we DISMISS Lee’s

appeal of the pretrial detention order as moot.




                                 3